— Order, Supreme Court, New York County (Martin Evans, J.), entered on or about August 10, 1988, which denied defendants’ motion for summary judgment, is unanimously affirmed, with costs.
This action arises over plaintiffs claim to a brokerage fee resulting from defendants’ consummation of the purchase in 1983 of an AM radio station owned by Sabre Broadcasting Company, Inc. Plaintiff and defendants Alarcon and Unique Radio Group entered into a brokerage agreement in 1981. Through the aid of another broker, defendants consummated a deal with Sabre for the AM radio station.
On a motion for summary judgment, the opposing party is entitled to every favorable inference that can be drawn from the evidence (Greiner-Maltz Co. v Kalex Chem. Prods., 142 AD2d 552). When there is any doubt as to the existence of triable issues, summary judgment is inappropriate (Rotuba Extruders v Ceppos, 46 NY2d 223).
We find that triable issues exist in this action which preclude summary judgment. Among the issues which need be resolved at trial are: what are the rights and obligations imposed by the 1981 brokerage agreement, as understood by the parties to the agreement, and whether plaintiff was a proximate and direct cause of the purchase.
Accordingly, the motion for summary judgment was properly denied. Concur — Kupferman, J. P., Carro, Asch, Rosenberger and Smith, JJ.